DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-20 are pending in this application.
Claims 18-20 are new. 
Response to Arguments
In view of amendments filed August 09, 2021 to the title, the objection to the specification is withdrawn.
Regarding the applicant’s arguments [Remarks] filed August 09, 2021 on pages 12-14 with respect to claims 1, 16 and 17, rejected under 35 USC 103, the applicant’s arguments are not persuasive. The applicant argues, in summary the applied prior art does not teach or suggest 
“performing part specification command input processing in which a command is input specifying a part of a photographic image captured by an image capture device that captures an image of the object to be printed supported by the support member in the stand-by position” […] Independent Claim 1 discloses “a characteristic identification processing that identifies a characteristic of the object to be printed on the basis of the command input by the part specification command input processing.” Thus, Miller does not to teach or suggest the “characteristic identification processing” of Independent Claim 1 because the manufacturing system of Miller fails to identify the characteristic […] Miller fails to teach or suggest the "generated graphic generation processing" and the "display control processing" of Independent Claim 1”1. 
The Examiner respectfully disagrees with Applicant’s line of reasoning. 
The Examiner has thoroughly reviewed the Applicant arguments but respectfully believes that the cited reference to reasonably and properly meet the claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims2.  
Further Appellants’ argument does not address the actual reasoning of the Examiner’s rejections. Instead Appellants attack the references singly for lacking teachings that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references3. The court requires that references must be read, not in isolation, but for what they fairly teach in combination with the prior art as a whole4.
Regarding the limitation “performing part specification command input processing in which a command is input specifying a part of a photographic image captured by an image capture device that captures an image of the object to be printed […]”, as ith a broad interpretation, Examiner understands Yamashita as teaching generating a print data based on image data captured by a digital camera, and the printer driver converts general RGB formatted image data captured by a digital camera, or the like to CMYKW formatted print data which can drive the printer5. Further Yamashita teaches printing the image date (e.g. image data captured by a digital camera) in described set position, wherein the described set position corresponds to the claimed limitation of ‘performing part specification command input’.6
Further applicant argues that Miller does not to teach or suggest the “characteristic identification processing” of Independent Claim 1 because the manufacturing system of Miller fails to identify the characteristic […] Miller fails to teach or suggest the "generated graphic generation processing" and the "display control processing" of Independent Claim 1”7. The Examiner respectfully disagrees with Applicant’s line of reasoning. 
With a broad interpretation, Examiner understands Miller teaching the “characteristic identification processing”, the "generated graphic generation processing" and the "display control processing" as disclosed in Miller a projected graphic is displayed on an article residing on platform 122. The relative position of the projected graphic on the article may be adjusted. In some cases, this could be achieved by moving the position and orientation of the article on platform 122 while keeping the position of the projected graphic fixed. In other cases, this could be achieved by 8 as illustrated in Fig. 2 – step 204, thus the aligning projected graphic onto the article step of Miller corresponds to the claimed ‘characteristic identification processing’. 
Additionally Miller teaches as illustrate in Fig. 8 and 9, the projected graphic 502 may be generated using information received about computer graphic 400. In some cases, for example, information about computer graphic 400 may be sent from computing system 106 to projection system 114. The position of projected graphic 502 can be adjusted until it is properly aligned within predetermined portion 410. Moreover, in some cases, projected graphic 502 is aligned so that masked portion 406 substantially coincides with rearward end portion 414 of trim element 4129. The generated graphic image for adjusting the position of the projected graphic on display 108 of Fig. 8 and Fig. 9 corresponds to the claimed limitation of ‘generated graphic generation processing’. 
Moreover, Miller teaches for example, FIG. 23 illustrates a situation where article 2720 stays in place while graphic 2900 is translated across screen portion 2624. The position of graphic 2900 may be changed using any desired technology, including, for example, touch-screen technology. In other words, in some cases a user may touch graphic 2900 on display device 2620 and slide graphic 2900 into the desired location for alignment with article 2720. In other embodiments, a user could adjust the relative 10. And as further illustrated in Fig. 28 wherein graphical element 3102 and second functional graphic element 3104 may be displayed on display device 2620, for the purposes of superimposing element 3102 and element 3104 over article 3110. As seen in FIG. 29, the position of article 3110 may be adjusted so that first functional graphic element 3102 and second functional graphic element 3104 are aligned over the desired regions or locations of article 311011.
Therefore, with this broad interpretation, Yamashita in combination with Miller teaches, discloses or suggests the Applicant's invention, which a projector is provided on a printer, and a print image to be formed on an object to be printed can be verified using an image projected onto the object to be printed. Thus, due to Applicant's broad claim language, Applicant's invention is not far removed from the art of record. Accordingly, these limitations do not render claims patentably distinct over the prior art of record. As a result, it is respectfully submitted that the present application is not in condition for allowance.
Thus, the Examiner maintains that limitations as presented and as rejected were properly and adequately met. The rejection as presented in the non-final rejection12 is maintained regarding to the above limitation. Additional citations and/or modified citations may be present to more concisely address limitations. However, the grounds of rejection remain the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0292546 A1 Yamashita et al. (hereinafter referred to as “Yamashita”) in view of US 2014/0029030 A1 “Miller”. It is noted that Yamashita and Miller was cited in the Extended European Search Report and provided by Applicant in the 09/17/2020 Information Disclosure Statement (IDS).
With respect to claim 1, Yamashita discloses a non-transitory computer-readable storage medium storing computer-readable instructions that cause a processor of a print image control device (Para [0059]; wherein the PC 110 generates print data used for causing the printer 100 to perform printing based on general image data captured by a digital camera, or the like and transmits the print data to the printer 100 connected to the PC 110. As illustrated in FIG. 1, the PC 110 includes a device control unit 111, an input unit 112, a display unit 113, a storage unit 114, and other components), which sets a print position relating to a print image printed by a printing portion of a printer (Para [0023]; wherein the first image is a guide image for guiding a position when the print medium is set on the set unit) onto an object to be printed supported by a support member that moves between the print position in which the support member faces the printing portion and a stand-by position in which the support member does not face the printing portion (Para [0046]; wherein the printing unit 10 includes a guide shaft 11 extending in a scan direction (in the X-axis direction in the figure) intersecting with a transport direction (the front-rear direction of the printer 100 (Y-axis direction in the figure)) of the print medium 1 (the set unit 30), a carriage 12 slidably supported on the guide shaft 11, an ejection head 13 held by the carriage 12, a carriage motor 34 (see FIG. 1) serving as a driving source when the carriage 12 is reciprocated along the longitudinal direction of the guide shaft 11, and other components. The carriage 12 carries the ejection head 13 and reciprocates the ejection head 13 in the scan direction (X-axis direction) by the driving of the carriage motor 34 based on control of the print control unit 40)), to perform processes comprising: 
performing part specification command input (Para [0076-0078]; wherein printing the image date (e.g. image data captured by a digital camera) in described set position, wherein the described set position corresponds to the claimed limitation of ‘performing part specification command input’) processing in which a command is input specifying a part of a photographic image captured by an image capture device (Para [0059]; wherein the PC 110 generates print data used for causing the printer 100 to perform printing based on general image data captured by a digital camera) that captures an image of the object to be printed supported by the support member in the stand-by position (Para [0063 and 0064]; wherein the PC 110 (specifically, the print data generating unit 116 included in the printer driver 115) converts general RGB formatted image data captured by a digital camera, or the like to CMYKW formatted print data which can drive the printer 100. The RGB formatted image data has a tone value R(r) corresponding to the strength of a red component, a tone value G(g) corresponding to the strength of a green component, and a tone value B(b) corresponding to the strength of a blue component for each of pixels forming an image, and expresses colors in RGB (r, g, b). Note that the tone value is a coordinate value in each of color spaces).
However, Yamashita fails to explicitly disclose performing characteristic identification processing that identifies a characteristic of the object to be printed on the basis of the command input by the part specification command input processing; performing generated graphic generation processing that generates a generated graphic relating to the characteristic identified by the characteristic identification 
Miller, working in the same field of endeavor, recognizes this problem and teaches performing characteristic identification processing that identifies a characteristic of the object to be printed (Para [0071]; Fig. 2 – step 204; wherein during step 204, a projected graphic is displayed on an article residing on platform 122. In this step, the relative position of the projected graphic on the article may be adjusted. In some cases, this could be achieved by moving the position and orientation of the article on platform 122 while keeping the position of the projected graphic fixed. In other cases, this could be achieved by adjusting the position of the projected graphic while keeping the position of the article fixed. Thus, for example, if the projected graphic is displayed at the heel of the article, but the user wants the graphic on the forefoot, the projected graphic can be moved until the projected graphic is aligned with the desired region of the article) on the basis of the command input by the part specification command input processing (Para [0052]; wherein flexible manufacturing system 100 is used to apply graphics to article of footwear 102. In this case, article of footwear 102, or simply article 102, may take the form of an athletic shoe, such as a running shoe. However, it should be noted that the other embodiments could be used with any other kinds footwear including, but not limited to: hiking boots, soccer shoes, football shoes, sneakers, rugby shoes, basketball shoes, baseball shoes as well as other kinds of shoes. While FIG. 1 shows a single article, it will be understood that flexible manufacturing system 100 could be used to apply graphics to two or more articles, including articles that make up a pair of footwear); 
performing generated graphic generation processing that generates a generated graphic relating to the characteristic identified by the characteristic identification processing (Para [0051; 0058 and 0067 and 0084]; wherein visual design elements including, but not limited to: photos, logos, text, illustrations, lines, shapes, images of various kinds as well as any combinations of these elements. Moreover, the term graphic is not intended to be limiting and could incorporate any number of contiguous or non-contiguous visual features. For example, in one embodiment, a graphic may comprise a logo that is applied to a small region of an article of footwear. In another embodiment, a graphic may comprise a large region of color that is applied over one or more regions of an article of footwear […] as seen by comparing the configurations of FIG. 8 and FIG. 9, the position of projected graphic 502 can be adjusted until it is properly aligned within predetermined portion 410. Moreover, in some cases, projected graphic 502 is aligned so that masked portion 406 substantially coincides with rearward end portion 414 of trim element 412. It should be understood that in some embodiments, the position of projected graphic 502 on article 102 could also be adjusted by moving article 102 on platform 122. In other words, the alignment of projected graphic 502 on article 102 may be accomplished by adjusting the relative positions of projected graphic 502 and article 102 in any manner); and 
performing display control processing that displays, on a display portion (Fig. 17 and Fig. 18 – element 2620 display device), the generated graphic generated by the generated graphic generation processing, along with at least one of the photographic (Para [0148 and 0149]; Fig. 34 – wherein optical device 3250 captures image information including a predetermined portion 3306 of article 3280. For purposes of illustration, predetermined portion 3306 is a section of an upper 3281 of article 3280. In the exemplary embodiment, predetermined portion 3306 may be disposed between a first mesh portion 3302 and a second mesh portion 3304 of upper 3281. In this exemplary embodiment, system 3200 may be used to apply a printed graphic (in this case the word "LOGO") onto predetermined portion 3306. The image information captured by optical device 3250 is sent to, and displayed by, second display device 3240. In particular, a portion of article 3280 is visible on second display device 3240, including the predetermined portion 3306. Additionally, displayed graphic 3215 may be visible on second display device 3240).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamashita to perform characteristic identification processing that identifies a characteristic of the object to be printed on the basis of the command input by the part specification command input processing; performing generated graphic generation processing that generates a generated graphic relating to the characteristic identified by the characteristic identification processing; and performing display control processing that displays, on a display portion, the generated graphic generated by the generated graphic generation processing, along with at least one of the photographic image and the print image as taught by Miller since doing so would have predictably and advantageously allows a printed graphic corresponding to the projected graphic can be printed onto the desired region of the article and aligning the article directly under the (see at least Miller, Para [0072 and 0125] ).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Yamashita discloses further causing the processor to perform processes comprising: performing print content setting processing that, of the photographic image, the generated graphic, and the print image displayed on the display portion, sets only the print image as print content in the printer (Para [0078]; wherein the image control unit 122 is a control unit configured to control the optical system 123 to project projection data (the first image) received from the PC 110. The image control unit 122 can set (adjust) projection specifications (specifications relating to the projection area such as projection magnification, projection position, projection angle, and keystone correction) of a projected image on the set unit 30. The image control unit 122 can transmit/receive information on the setting (adjustment) to/from the PC 110. That is, when the projection specifications for projecting the first image onto the set unit 30 are set (adjusted) in the projector 120, information on results of the setting (adjustment) is transmitted to the PC 110, whereas when the projector 120 receives information on a setting (an adjustment) of the projection specifications from the PC 110, the projector 120 sets (adjusts) the projection specifications for projecting the first image onto the set unit 30 according to the information).
With respect to claim 3, which claim 1 is incorporated, Yamashita fails to explicitly disclose further causing the processor to perform a process comprising: 
Miller, working in the same field of endeavor, recognizes this problem and teaches performing superimposed display processing that, in the display control processing, displays, on the display portion, the generated graphic superimposed on the photographic image and the print image (Para [0099 and 0100]; wherein display device 2620 may be further configured to display one or more graphics on screen portion 2624. In the current embodiment, for example, display device 2620 receives information from computing system 2606 and displays logo graphic 2630 in a central portion of screen portion 2624. This may allow a viewer to see various graphics superimposed over real-world objects (such as an article) when the objects are viewed through display device 2620. In particular, this arrangement allows a graphic to be superimposed, and therefore aligned, over an article, in order to align the image for printing. Details of this method are discussed in further detail below).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamashita to performing superimposed display processing that, in the display control processing, displays, on the display portion, the generated graphic superimposed on the photographic image and the print image as taught by Miller since doing so would have predictably and advantageously allows a printed graphic corresponding to the projected graphic can be printed onto the desired region of the article and aligning the article directly under the displayed graphic ensures that graphic (see at least Miller, Para [0072 and 0125] ).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 1 is incorporated, Yamashita fails to explicitly disclose performing relative position setting processing that sets a predetermined relative position of the generated graphic and the print image; and displaying, on the display portion, the generated graphic along with the print image, on the basis of the relative position set by the relative position setting processing.
Miller, working in the same field of endeavor, recognizes this problem and teaches performing relative position setting processing that sets a predetermined relative position of the generated graphic and the print image (Para [0106]; wherein the position of graphic 2800 may be adjusted in order to achieve the desired alignment. For example, FIG. 23 illustrates a situation where article 2720 stays in place while graphic 2900 is translated across screen portion 2624. The position of graphic 2900 may be changed using any desired technology, including, for example, touch-screen technology. In other words, in some cases a user may touch graphic 2900 on display device 2620 and slide graphic 2900 into the desired location for alignment with article 2720. In other embodiments, a user could adjust the relative location of graphic 2900 on display device 2620 using computing device 2602 (see FIG. 20), a remote device or any other method known for controlling the positions of graphics on a display); and displaying, on the display portion, the generated graphic along with the print image, on the basis of the relative position set by the relative position setting processing (Para [0148 and 0149]; Fig. 34 – wherein optical device 3250 captures image information including a predetermined portion 3306 of article 3280. For purposes of illustration, predetermined portion 3306 is a section of an upper 3281 of article 3280. In the exemplary embodiment, predetermined portion 3306 may be disposed between a first mesh portion 3302 and a second mesh portion 3304 of upper 3281. In this exemplary embodiment, system 3200 may be used to apply a printed graphic (in this case the word "LOGO") onto predetermined portion 3306. The image information captured by optical device 3250 is sent to, and displayed by, second display device 3240. In particular, a portion of article 3280 is visible on second display device 3240, including the predetermined portion 3306. Additionally, displayed graphic 3215 may be visible on second display device 3240).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamashita to performing relative position setting processing that sets a predetermined relative position of the generated graphic and the print image; and displaying, on the display portion, the generated graphic along with the print image, on the basis of the relative position set by the relative position setting processing as taught by Miller since doing so would have predictably and advantageously allows a printed graphic corresponding to the projected graphic can be printed onto the desired region of the article and aligning the article directly under the displayed graphic ensures that graphic will be printed on the desired location of the article (see at least Miller, Para [0072 and 0125] ).  

With respect to claim 9, which claim 1 is incorporated, Yamashita discloses further causing the processor to perform a process comprising: performing print image change processing that automatically changes a shape of the print image with respect to the characteristic of the object to be printed (Para [0084 and 0085]; wherein even when an identical set tray 31 is used, the projection specifications (projection magnification, focus position, projection angle, keystone correction, etc.) change if the gap (the platen gap PG (see FIG. 2B)) between the upper surface of the set tray 31 and the lower surface of the ejection head 13 is modified. Therefore, the areas have to be aligned with each other based on different position alignment data. Therefore, in the present embodiment, the relationship between the size of the platen gap PG and its corresponding position alignment data is obtained in advance so that the above-described alignment of the areas with each other is not necessary whenever the platen gap PG is modified. That is, correction in accordance with the size of the modified platen gap PG with respect to the initial value is performed. In this way, the area alignment function calibrates the canvas area C1 for the area (print area C2) onto which an image is projected by the projector 120. Thus, when the printer 100 receives print data generated based on the canvas area C1, the printer 100 can perform printing in the print area C2 of the print medium 1 in the ejection area P (see FIG. 2B)).
With respect to claim 14, which claim 1 is incorporated, Yamashita discloses further causing the processor to perform a process comprising: causing a projection device (Fig. 1 – element 120 projector), which is provided facing the support member on (Para [0055 and 0056]; wherein in a moving area of the set unit 30, the set position is a position at which the set unit 30 is sufficiently pulled out of the body (housing) of the printer 100 in the positive Y direction. Moreover, as described later, when the set unit 30 is located at the set position, the projector 120 can project an image onto an upper surface area of the set tray 31 (on an upper surface area of the print medium 1 when the print medium 1 is set). The print control unit 40 controls a relative position of a projection position of the projector 120 and the position of the set tray 31 so that the projection position of an image by the projector 120 is located at a predetermined position within the allowable range of predetermined accuracy with respect to the set tray 31 located at the set position).
With respect to claim 16, (drawn to a device) the proposed combination of Yamashita in view of Miller, explained in the rejection of system claim 1 renders obvious the steps of the device of claim 16, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 16.
With respect to claim 17, (drawn to a method) the proposed combination of Yamashita in view of Miller, explained in the rejection of system claim 1 renders obvious the steps of the method of claim 17, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 17.
Allowable Subject Matter
Claims 5-8, 10-13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5-8, 10-13, 15 and 18-20 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] performing confirmation command input processing in which a command is input to confirm the generated graphic displayed on the display portion as the generated graphic relating to the characteristic of the object to be printed; setting, in the relative position setting processing, the print image in the predetermined relative position with respect to the generated graphic for which the command to confirm is input by the confirmation command input processing; and, displaying, on the display portion, the generated graphic for which the command to confirm is input by the confirmation command input processing, along with the print image, on the basis of the relative position set by the relative position setting processing.”
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“25The non-transitory computer-readable medium storing computer-readable instructions according to claim 5, further causing the processor to perform processes comprising: performing difference extraction processing that extracts a difference, with respect to the photographic image that is newly captured, of the generated graphic that is generated by the generated graphic generation processing, on the basis of 
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“The non-transitory computer-readable medium storing computer-readable instructions according to claim 6, further causing the processor to perform processes comprising: accepting, in the confirmation command input processing, an input of a command to confirm the generated graphic, which is displayed on the display portion and which is based on the difference extracted by the difference extraction processing, as the generated graphic relating to the characteristic of the object to be printed; setting, in the relative position setting processing, the predetermined relative position of the print image with respect to the generated graphic, which is based on the difference extracted by the difference extraction processing and for which the command to confirm is input by the confirmation command input processing; and displaying, on the display portion along with the print image, the generated graphic, which is based on the difference extracted by the difference extraction processing and for which the command to confirm 
In regard to claim 8, when considering claim 8 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] performing enlargement/reduction processing that, when the print image is encompassed by a closed region as a characteristic identified by the characteristic identification processing, one of enlarges and reduces the print image encompassed by the closed region, on the basis of a size of the closed region; performing centroid identification processing that identifies a centroid of the closed region, and a centroid of the print image that is one of enlarged and reduced by the enlargement/reduction processing; and in the relative position processing, causing the centroid of the closed region and the centroid of the print image that is one of enlarged and reduced by the enlargement/reduction processing to be superimposed on each other, and setting, in the predetermined relative position, the generated graphic and the print image that is one of enlarged and reduced by the enlargement/reduction processing”
In regard to claim 10, when considering claim 1 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] performing design input processing that inputs design information relating to a design of an image capture surface of the object to be printed; and identifying, in the characteristic identification processing, the characteristic of the object to be printed from the photographic image on the basis of the design information input by the design input processing.”
In regard to claim 11, when considering claim 11 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] performing movement input processing in which, in the part specification command input processing, a command is input from a movable input device to specify a part of the generated graphic displayed by the display portion.”
In regard to claim 12, when considering claim 12 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“The non-transitory computer-readable medium storing computer-readable instructions according to claim 11, further causing the processor to perform processes comprising: moving at least one of the print image and the generated graphic on the basis of the input by the movement input processing, and controlling the display portion.”
In regard to claim 13, when considering claim 13 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“The non-transitory computer-readable medium storing computer-readable instructions according to claim 12, wherein when moving at least one of the print image and the generated graphic on the basis of the input of the movement input processing, the display portion is controlled such that a display position of the generated graphic on the display portion is maintained, and the print image is displayed in priority to the generated graphic.”
In regard to claim 15, when considering claim 15 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 

In regard to claim 18, when considering claim 18 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] accepting, in the part specification command input processing, as an input of the command to specify the part of the photographic image, the input of the command to specify in the photographic image a characteristic point of the object to be printed or the command to select in the photographic image a region where a corner becomes the characteristic point to arrange the print image on the object to be printed; identifying, in the characteristic identification processing, for the object to be printed, the position of the characteristic point specified by the command input by the part specification command input processing; and generating, in the generated graphic generation processing, the generated graphic at the position of the characteristic point identified by the characteristic identification processing.”
In regard to claim 19, when considering claim 19 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] accepting, in the part specification command input processing, as an input of the command to specify the part of the photographic image, the input of the command to specify in the photographic image a characteristic point of the object to be printed or the command to select in the photographic image a region where a corner 
In regard to claim 20, when considering claim 20 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] accepting, in the part specification command input processing, as an input of the command to specify the part of the photographic image, the input of the command to specify in the photographic image a characteristic point of the object to be printed or the command to select in the photographic image a region where a corner becomes the characteristic point to arrange the print image on the object to be printed; identifying, in the characteristic identification processing, for the object to be printed, the position of the characteristic point specified by the command input by the part specification command input processing; and generating, in the generated graphic generation processing, the generated graphic at the position of the characteristic point identified by the characteristic identification processing.”
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Argument/Remarks page 12 and 13.
        2 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
        3 See In re Keller, 642 F.2d 413, 425 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986)
        4 Merck, 800 F.2d at 1097 (Fed. Cir. 1986)
        5 See Yamashita ¶ 0059, 0063, 0064 and Fig. 7 and Fig. 9.
        6 See Yamashita ¶ 0076 – 0078.
        7 Applicant Argument/Remarks page 13 and 14.
        8 See Miller ¶ 0071.
        9 See Miller ¶ 0083 and 0084.
        10 See Miller ¶ 0105 – 0107.
        11 See Miller ¶ 0112.
        12 Non-Final office action, March 10, 2021.